Title: From George Washington to Jonathan Trumbull, Sr., 27 July 1780
From: Washington, George
To: Trumbull, Jonathan Sr.


					
						Dear Sir
						Head Quarters Bergen County July 27th 1780
					
					I have the honor of Your Excellency’s favors of the 18th and 19th instants—Colo. Wadsworth has forwarded the map of new London which you were so kind as to furnish. It answers the purpose for which I principally wanted it, which was to show the draft of Water leading into the Harbour—I very much fear that we shall be obliged to transport our cloathing from France the whole way from Rhode Island by land, as it is much wanted, and as there will be no prospect of doing it by Water while the British Fleet maintains a superiority off the Harbour of New Port—I have written to mr olney to this effect, and must request Your Excellency’s aid and assistance to him in transporting it through your

State should he find himself under the necessity of asking it. You may be assured that the Troops of Connecticut shall have their full proportion of the Cloathing imported on Continental account.
					Should the navigation be secure I make not the least doubt but the Count De Rochambeau will prefer a Water transportation for a certain distance to a march by land. But should circumstances or his own inclinations make the latter necessary, I should hope that every exertion would be made to accommodate him in every respect.
					It would certainly be a very desirable thing to remove the cattle from the East end of Long Island, but in the present situation of matters it cannot be attempted. I have the honor to be With the highest respect & esteem Your Excellency’s Most obet hum. Servant
					
						Go: Washington
					
				